Citation Nr: 0608250	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a 
fragment wound of the right ankle, currently evaluated as 10-
percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The veteran and A.P.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In January 2006, before the Board could issue a decision 
in this case, the veteran submitted a statement (on VA Form 
21-4138) through his representative indicating he was 
canceling his request for a videoconference hearing - 
scheduled for February 16, 2006, as well as withdrawing his 
appeal for all issues.

2.  Records show the veteran's only remaining claim on appeal 
concerned the rating for his right ankle disability; he 
already had submitted a statement in August 2005 through his 
representative withdrawing his appeal concerning his claims 
for hypertension, a left leg condition, and bilateral foot 
condition, and the RO also granted his claim for service 
connection for post-traumatic stress disorder (PTSD) in 
November 2005.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records show the veteran submitted a statement (VA Form 21-
4138) in January 2006 through his designated representative 
indicating he was withdrawing his appeal for all issues.  He 
also indicated he was canceling his request for a 
videoconference hearing scheduled for February 16, 2006.

Records show the veteran's only remaining claim on appeal 
concerned the rating for his right ankle disability; he 
already had submitted a statement in August 2005 through his 
representative withdrawing his appeal concerning his claims 
for hypertension, a left leg condition, and bilateral foot 
condition, and the RO also granted his claim for service 
connection for PTSD in November 2005.

A substantive appeal (VA Form 9 or equivalent statement) may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  The veteran's January 2006 statement 
has satisfied the requirements for withdrawal of his appeal.  
See 38 C.F.R. § 20.204 (2005).

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to an 
increased rating for a right ankle disability, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

ORDER

The appeal as to the issue of entitlement to an increased 
rating for a right ankle disability is dismissed.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


